NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    HOUSEOPOLY LLC, Plaintiff/Appellee,

                                         v.

                       SKY BOLES, Defendant/Appellant.

                              No. 1 CA-CV 22-0035
                                FILED 12-8-2022


           Appeal from the Superior Court in Maricopa County
                          Nos. CV2021-014886
                            CV2022-050569
                            CV2022-050424
          The Honorable Mary Collins Cronin, Judge Pro Tempore

                                  DISMISSED


                                    COUNSEL

Zona Law Group PC, Scottsdale
By Scott E. Williams, Amy Toppel, Mark B. Zinman
Counsel for Plaintiff/Appellee

Sky Boles, Phoenix
Defendant/Appellant
                    HOUSEOPOLY LLC v. SKY BOLES
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge D. Steven Williams joined.


H O W E, Judge:

¶1           Sky Boles appeals from the superior court’s order denying her
three post-judgment motions. Because this court lacks jurisdiction, we
dismiss the appeal.

                    FACTS AND PROCEDURAL HISTORY

¶2            In January 2021, Houseopoly, LLC, purchased at a sheriff’s
sale the home in which Boles was living. Houseopoly then demanded Boles
vacate the property. Boles did not vacate the property and Houseopoly filed
a forcible detainer action. The superior court set the trial on the action for
November 15, 2021. It also ordered Boles to file (1) an answer by November
8, 2021, and (2) dispositive motions by November 10, 2021. Boles failed to
file the answer or dispositive motions by the deadline. Boles also failed to
appear at the trial. The superior court granted the forcible detainer, which
allowed Houseopoly to obtain a writ of restitution to remove Boles from the
premises.

¶3             Boles filed three post-judgment motions to (1) quash the writ
of restitution and vacate the judgment for medical cause, (2) extend the time
to answer due to medical hardship, and (3) extend the time to file
dispositive motions due to medical hardship. Boles’s main argument in the
first two motions was that the requested relief should be granted because
she had recently suffered from nocturnal seizures. Her third motion made
no arguments.

¶4             In December 2021, in an unsigned minute entry, the superior
court denied Boles’s motions. Boles appealed the order. This court stayed
the appeal pending a signed order corresponding to the minute entry.
Meanwhile, Boles moved to set supersedeas bond for appeal. The superior
court set the bond at $19,000. Boles then moved to set aside the bond as too




                                      2
                    HOUSEOPOLY LLC v. SKY BOLES
                        Decision of the Court

high, and the superior court denied her motion. Boles did not post the bond,
nor did she appeal the judgment.1

                                   DISCUSSION

¶5            At the outset, we note that Boles’s opening brief lacks citations
to relevant authorities, statutes, and portions of the record. See Ariz. R. Civ.
App. P. 13(a). Boles’s failure to comply with these rules limits our ability to
evaluate her arguments or otherwise address her claims. See, e.g., In re U.S.
Currency in Amount of $26,980.00, 199 Ariz. 291, 299 ¶ 28 (App. 2000)
(refusing to consider unsupported and undeveloped arguments). Although
Boles is a non-lawyer representing herself, she is held to the same standards
as a qualified attorney. Higgins v. Higgins, 194 Ariz. 266, 270 ¶ 12 (App.
1999). Nevertheless, because we prefer to decide cases on the merits, we
would attempt to discern and address the substance of Boles’s arguments,
Clemens v. Clark, 101 Ariz. 413, 414 (1966), but we lack jurisdiction and
dismiss the appeal.

¶6             Boles argues that the superior court abused its discretion in
denying her post-judgment motions to (1) quash the writ of restitution and
vacate the judgment for medical cause, (2) extend the time to file an answer,
and (3) extend the time to file dispositive motions because she presented
evidence of medical hardship. But before we can consider her substantive
arguments, we must examine whether we have jurisdiction over this
appeal. AU Enterprises Inc. v. Edwards, 248 Ariz. 109, 110 ¶ 4 (App. 2020).
Our jurisdiction is limited by statute, and we “must dismiss an appeal over
which we lack jurisdiction.” A.R.S. §§ 12–2101, –120.21; Baker v. Bradley, 231
Ariz. 475, 479 ¶ 8 (App. 2013). Under A.R.S. § 12–2101, we have jurisdiction
to hear an appeal from a final judgment or “[f]rom any special order made
after final judgment.”

¶7            A post-judgment order may be appealed if the order: (1)
“involve[s] different issues than those that would arise from an appeal from
the underlying judgment,” and (2) “affect[s] the underlying judgment by
enforcing it or staying its execution.” Choy Lan Yee v. Yee, 251 Ariz. 71, 75 ¶
10 (App. 2021) (internal quotation marks omitted).

¶8           Forcible entry and detainer actions are governed by the Rules
of Procedure for Eviction Actions (“Rule”). Rule 1. Boles’s motion to quash
the writ of restitution and vacate the judgment for medical cause was


1      Boles also filed two petitions for special actions in this court;
jurisdiction was declined in both actions.


                                       3
                    HOUSEOPOLY LLC v. SKY BOLES
                        Decision of the Court

brought under Rule 14(c), although not explicitly cited. Rule 14(c) allows a
party to request a stay on the issuance of a writ or quash a writ already
issued. Similarly, Boles’s motions to extend the time to file (1) an answer
due to medical hardship and (2) dispositive motions due to medical
hardship were brought under Rule 3(b), although not explicitly cited. Rule
3(b) allows a party to request an extension of time upon motion for good
cause shown. Whether a ruling on motions made under Rules 14(c) and 3(b)
may be appealed under A.R.S. § 12–2101 is unclear. Motions filed under
Rules 14 and 3 are not addressed in A.R.S. § 12–2101(A).

¶9             Boles first appeals the superior court’s denial of her
post-judgment motion to quash the writ of restitution and vacate the
judgment for medical cause under Rule 14(c). We lack jurisdiction over this
issue on appeal because Boles could have raised that argument—her
nocturnal seizures—on appeal from the eviction judgment. See AU
Enterprises Inc., 248 Ariz. at 111 ¶ 8 (stating that Rule 14(c) motions require
defendants to “challenge the merits of the judgment for possession”).

¶10           Boles next appeals the superior court’s denial of her
post-judgment motions to extend the answer and dispositive motions
deadlines under Rule 3(b). Both motions raised issues that Boles could have
raised on appeal from the eviction judgment. Therefore, we lack jurisdiction
to consider whether the superior court erroneously denied Boles’s motions
to extend the deadline for her answer and dispositive motions.




                                      4
                    HOUSEOPOLY LLC v. SKY BOLES
                        Decision of the Court

                              CONCLUSION

¶11           For the reasons stated, we dismiss this appeal. Boles
acknowledges that because she is representing herself, she cannot request
attorneys’ fees. See Munger Chadwick, P.L.C. v. Farwest Dev. & Constr. of the
Sw., LLC, 235 Ariz. 125, 126–27 ¶ 5 (App. 2014). However, she requests
compensation for time lost without citing any authority. We deny her
request because she was not successful on appeal. Houseopoly requests its
costs and attorneys’ fees under ARCAP 21, but that rule does not establish
a substantive basis for awarding fees. We deny its request for attorneys’
fees. As the prevailing party, however, Houseopoly is entitled to its costs
incurred in this appeal upon compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5